DETAILED ACTION 
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/21 has been entered.  Applicant amended claims 1 and 19. Overall, claims 1-20 are currently pending in this application.
 
                                                               Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). However, it is noted that applicant has not filed a certified copy as required by 37 CFR 1.55.

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
a) INGENERAL.—The specification shall contain a written description of the invention,
and of the manner and process of making and using it, in such full, clear, concise, and
exact terms as to enable any person skilled in the art to which it pertains, or with which it
is most nearly connected, to make and use the same, and shall set forth the best mode
contemplated by the inventor or joint inventor of carrying out the invention. 



The specification shall contain a written description of the invention, and of the manner
and process of making and using it, in such full, clear, concise, and exact terms as to
enable any person skilled in the art to which it pertains, or with which it is most nearly
connected, to make and use the same, and shall set forth the best mode contemplated
by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre -AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
-In claims 1, 19 of the amendment filed on 2/18/21, the applicants added the claimed limitations “to compress a fluid in the combustion chamber, and discharge the fluid that has been compressed without combustion in the combustion chamber” are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
Claims 2-18, 20 are rejected by virtue of their dependence on claims 1 and 19.
The amendment filed 10/1/21 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention. The added materials are not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claims 1, 19 recite “compress fluid in the combustion chamber…. and discharging the fluid without combustion in the combustion chamber” which renders claims indefinite since it is unclear what “fluid” discharging without combustion in the combustion chamber that Applicant is intending to claim.
Claims 2-18, 20 are rejected by virtue of their dependence on claims 1, 19.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C.102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an
application for patent published or deemed published under section 122(b), in which the
patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 11-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Smith et al. (US Patent 3,696,795).
With regard to claim 1:
Smith discloses an internal combustion engine comprising a combustion chamber, the engine configurable to operate in:
a compressionless operating mode where the engine is at least partly driven by combustion of fuel and oxidant in the combustion chamber without compression of the fuel and oxidant by a compression stroke of the engine (see Col. 2, Lines 3-10, 66-67, Col. 3, Lines 1-5, 19-24); and a compression generating operating mode where the engine is at least partly used to compress a fluid (water) in the combustion chamber and discharging the fluid that has been compressed without combustion in the combustion chamber (Col. 6, Lines 60-67, Col. 7, Lines 51-59, Col. 9, Lines 46-50). 

With regard to claim 2:
Smith discloses the internal combustion engine of claim 1, Smith further discloses wherein the engine is configurable to switch between the compressionless operating mode and the compression generating operating mode while the engine is running (see Line 64 of Col. 11 to Line 14 of Col. 12).

With regard to claim 3:
Smith discloses the internal combustion engine of claim 1, Smith further discloses wherein in the compression generating operating mode the contents of the combustion chamber does not include a fuel (using hydrogen) (see Col. 9, Lines 6-10).




Smith discloses the internal combustion engine of claim 1, Smith further discloses wherein in the compressionless operating mode the engine is configured to:
initially provide the fuel and the oxidant into the combustion chamber, such that at least one of the fuel and oxidant is provided at a level significantly higher than stochiometric proportions (see Col 2, lines 66-67, col. 3, lines 1-7), to thereby act as a buffer for initial combustion of the fuel and oxidant; ignite the fuel and oxidant in the combustion chamber of the engine to thereby drive the engine (see col. 3, lines 1-5, 21-22); and subsequent to igniting the fuel and oxidant, provide further fuel and/or oxidant into the combustion chamber, such that levels of fuel and oxidant in the combustion chamber approach stoichiometric proportions, and such that when combustion is complete, substantially all of the fuel and oxidant has been combusted (see Col. 2, Lines 21-42).

With regard to claim 5:
Smith discloses the internal combustion engine of claim 4, Smith further discloses wherein the fuel and/or oxidant is provided in the same stroke (exhaust stroke) of the engine as the initial fuel and oxidant and while the fuel and oxidant are still combusting(see Col. 7, Lines 14-33).

With regard to claim 6:
Smith discloses the internal combustion engine of claim 1, Smith further discloses wherein the fuel comprises substantially pure hydrogen, and the oxidant comprises oxygen of at least 90% purity (see Col. 7, Lines 11-33).


 

 further discloses the internal combustion engine of claim 6, Smith further discloses wherein excess oxygen is provided to act as a buffer for combustion of the fuel and oxidant (see Col. 2, Lines 66-67, col. 3, lines 1-5).

With regard to claim 8:
Smith discloses the internal combustion engine of claim 1, Smith further discloses wherein the engine comprises at least one piston, wherein the at least one pistonis driven by the combustion of the fuel and oxidant in the compressionless operating mode (see Col. 2, Lines 3-10, 66-67, col. 3, lines 1-5, 19-24), wherein the fuel and oxidant is injected into the combustion chamber when the piston is at or near top dead center, and wherein the piston compresses the fluid in the combustion chamber in the compression generating operating mode (see Col. 2, lines 21-42, Col. 14, Lines 17-35).

With regard to claim 11:
Smith discloses the internal combustion engine of claim 1, Smith further discloses wherein the engine is configured to inject preheated water into the combustion chamber, the pre-heated water not chemically involved in the combustion of the fuel and the oxidant, to assist in providing torque to the engine (see Col. 9, lines 61 -66).
	
With regard to claim 12:
 discloses the internal combustion engine of claim 1, Smith further discloses wherein the engine configurable to switch between the compressionless operating mode where the engine is driven at least partly by combustion of fuel and oxidant in the combustion chamber (see Col. 2, Lines 3-10, 66-67, col. 3, lines 1-5), and a non-combustion operating mode where the engine is 

With regard to claim 13:
Smith discloses the internal combustion engine of claim 12, Smith further discloses wherein the engine is configurable to operate in a steam powered operating mode where the engine is driven by the expansion of the water into steam in the combustion chamber (see Col. 6, Lines 54-67).

With regard to claim 14:
Smith discloses the internal combustion engine of claim 1, Smith further discloses wherein the compressionless operating mode comprises a twin-stroke cycle (see col. 4, lines 8- 12) comprising an expansive power stroke, followed by a discharge stroke and wherein the discharge stroke comprises a contractive power stroke (see Col. 2, lines 3-10, 21-42, col. 7, Lines 3-45).

With regard to claim 15:
Smith discloses the internal combustion engine of claim 1, Smith further discloses wherein the compression generating operating mode provides engine braking by restricting the flow of gas from a discharge port of the combustion chamber to compress fluid in the combustion chamber (see Col. 7, Lines 3-10).

With regard to claim 16:
Smith further discloses the internal combustion engine of claim 1, Smith further discloses wherein in the compression generating operating mode the engine compresses air, the engine 

With regard to claim 17:
Smith discloses the internal combustion engine of claim 1, Smith further discloses wherein the engine is configurable to operate in an air powered mode, wherein the engine is driven, at least in part, by the compressed air (see Col. 13, Lines 15-19).

With regard to claim 18:
Smith discloses the internal combustion engine of claim 1, Smith further discloses a plurality of cylinders (see Col. 5, lines 49-52), wherein each cylinder is selectively configurable to operate in one or more operating modes, comprising a compressionless (see col. 2, lines 3- 10, 66-67, col. 3, lines 1-5), and a compression generating operating mode (see col. 2, lines 21- 42, col. 7, lines 3-45).

With regard to claim 19:
Smith discloses a method of operating an internal combustion engine comprising a combustion chamber, the method comprising:
configuring the engine to operate in a compressionless operating mode where the engine is driven by combustion of fuel and oxidant in the combustion chamber without compression of the fuel and oxidant by a compression stroke of the engine (see col. 2, lines 3- 10, 66-67, col. 3, lines 1-5); and subsequently reconfiguring the engine to operate in a compression generating operating mode where the engine is used to compress a fluid (water) in the combustion chamber, and discharging the fluid that has been compressed without combustion in the combustion chamber (see Col. 6, Lines 60-67, Col. 7, Lines 51-59, Col. 9, Lines 46-50).

With regard to claim 20:
Smith discloses a power system comprising electrolysis unit (water electrolizer) (Fig. 6) to generate hydrogen and oxygen from water; storage means (19, 18) for storing hydrogen and oxygen (see Col. 8, Lines 50-52, Col. 9, Lines 6-10), respectively; and an engine (12) (see Figure 6) according to claim 1, configured to drive a generator to generate power (see col. 13, lines 1-10).

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences
between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent 3,696,795) in view of Bilancia et al. (US 2017/0159542).
With regard to claim 9:
Smith discloses the internal combustion engine of claim 1, Smith further discloses wherein the engine comprises a discharge valve (exhaust valve of the combustion chamber)(not shown but must have) provided in association with a discharge port to enable the product of the combusted fuel and the oxidant to escape from the combustion chamber, however, Smith fails 
Bilancia teaches a condensing manifold (integrated exhaust manifold heat exchanger 570) (see Figure 3), coupled to a cylinder discharge port, configured to provide a low pressure environment to a combustion chamber to thereby at least assist in driving an engine using a pressure differential (see par. [0071]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Smith such that a condensing manifold (integrated exhaust manifold heat exchanger) coupled to a cylinder discharge port, configured to provide a low pressure environmentto the combustion chamber to thereby at least assist in driving the engine as taught by Bilancia since the use thereof would have provided a high efficiency heat exchanger system to recover heat coming from the exhaust gas of the vehicle in term of lower fuel consumption and faster warm up phase (see Bilancia, par. [0008]).

With regard to claim 10:
The modified Smith discloses the internal combustion engine of claim 9; Bilancia further teaches one or more heat exchangers (570) (see Figure 3), configured to remove heat from the combustion product in a condensing manifold, and a one-way valve (575) (see Figure 3), downstream from the discharge valve of the cylinder, to enable excess product to escape from the condensing manifold, while enabling a low-pressure environment to be created therein (see par. [0071)).

Response to Arguments
Applicant’s arguments filed on 10/1/21 have been considered and they are not deemed persuasive. Applicant argues that Smith does not disclose compressing a fluid in the 

     Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272-1000. 




/D. T./ 
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747